                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


KA RONDA MATTEAR                                                      CIVIL ACTION


VERSUS                                                                19-95-SDD-RLB


THD AT HOME SERVICES, INC.,
A SUBSIDIARY OF HOME DEPOT U.S.A.


                                         RULING

        This matter is before the Court on the Rule 12(b)(6) Motion for Dismissal1 filed by

Defendant THD at Home Services, Inc. (“THD” or “Defendant”). Plaintiff Ka Ronda

Mattear (“Plaintiff”) has filed an Opposition2 to this motion, to which THD filed a Reply.3

For the following reasons, the Court finds that THD’s motion to dismiss should be

GRANTED.

I.      FACTUAL BACKGROUND

        This matter arises out of Plaintiff’s employment and subsequent termination from

Home Depot around November 17, 2016. Plaintiff was employed by Home Depot since

1998 and was the District Service Manager for the last eight years prior to her

termination.4 Plaintiff, an African-American female, brings this action alleging wage

discrimination based on her race and gender, wrongful termination, harassment, and




1
  Rec. Doc. 3.
2
  Rec. Doc. 5.
3
  Rec. Doc. 9.
4
  Rec. Doc. 1-1, p. 2.

                                                                                 Page 1 of 8
retaliation.5 Plaintiff’s allegations begin around August 2015, when Plaintiff alleges that

Richard Lloyd (“Lloyd”) became her supervisor.6 Lloyd is alleged to have “continually

targeted” Plaintiff until her termination in November 2016.7

        Specifically, on or about March 10, 2016, Plaintiff allegedly sent a vacation request

to Lloyd who, against company policy, inquired as to the reason for the vacation time.

Lloyd allegedly “wrote up” Plaintiff for poor planning.8 In April, the following month, Plaintiff

claims that she approached Lloyd about advancement within the company and was

allegedly told the only way to advance was if she was willing to move down to an assistant

position, despite Plaintiff’s contention that others below her were subsequently promoted

to higher positions. In August 2016, Lloyd allegedly met with Plaintiff to discuss her job

performance as District Services Manager (“DSM”) and informed her that her

performance “ranked her 45 out of 46 in the Southern Division of the company … despite

being ranked 14 out of 45 months prior.” 9 Plaintiff also references “Melissa Baker, a white

female,” who started in the same position as Plaintiff in 2016, but by November of 2016,

“was the second highest paid District Services Manager in the region,”10 despite Plaintiff

being in that role for around nine years. Next, Plaintiff refers to Tim Godfrey (“Godfrey”),

“a white male serving the same role as Petitioner,” who was allegedly “terminated for the

same reasons as Petitioner, however, Mr. Godfrey and Ms. Mattear were not treated the




5
  Plaintiff failed to state under which legal theory she brings her claims. In Defendant’s Motion to Dismiss,
it inferred the claims were raised under LEDL and Title VII. Plaintiff does not controvert that inference in
her Opposition.
6
  Rec. Doc. 1-1, p. 2.
7
  Id.
8
  Id.
9
  Id. at 3.
10
    Id.

                                                                                                 Page 2 of 8
same in regards to their termination.”11 Plaintiff claims that, unlike her, Godfrey was given

due process before his termination.12 Godfrey was allegedly “placed on all disciplinary

process steps: (1) Coaching; (2) Counseling; (3) Final; and (4) Termination.”13 Because

Plaintiff’s termination was allegedly handled incorrectly, Plaintiff was offered a severance

package which was not offered to Godfrey “because they [] were aware they did not follow

protocol in Ms. Mattear’s termination, as she was not given due process.”14

        Based on the allegations above, Plaintiff seeks damages for her mental pain and

suffering, emotional distress, harassment, inconvenience, loss of enjoyment of life,

embarrassment and humiliation.15 Defendants now move to dismiss Plaintiff’s claims,

brought ostensibly under the Louisiana Employment Discrimination Law (“LEDL”) and

Title VII of the Civil Rights Act of 1964 (“Title VII”), based on prescription.

II.     LAW AND ANALYSIS

        A. Motion to Dismiss Under Rule 12(b)(6)

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”16 The

Court may consider “the complaint, its proper attachments, documents incorporated into

the complaint by reference, and matters of which a court may take judicial notice.”17 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state




11
   Id. at 4.
12
   Id.
13
   Id.
14
   Id.
15
   Id.
16
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin K. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
17
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).

                                                                                               Page 3 of 8
a claim to relief that is plausible on its face.’”18 In Twombly, the United States Supreme

Court set forth the basic criteria necessary for a complaint to survive a Rule 12(b)(6)

motion to dismiss. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.”19 A complaint is also insufficient if it

merely “tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”20 However,

“[a] claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”21 In order to satisfy the plausibility standard, the plaintiff must show “more than

a sheer possibility that the defendant has acted unlawfully.”22 “Furthermore, while the

court must accept well-pleaded facts as true, it will not ‘strain to find inferences favorable

to the plaintiff.’”23 On a motion to dismiss, courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.”24 On a Motion to Dismiss, the inquiry is

whether the allegations in the Complaint plausibly state a claim for relief.




18
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin K. Eby Constr. Co. v. Dallas
Area Rapid Transit, 369 F.3d at 467).
19
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citations and brackets
omitted)(hereinafter “Twombly”).
20
   Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009)(internal citations omitted)(hereinafter “Iqbal”).
21
   Twombly, 550 U.S. at 570.
22
   Iqbal, 556 U.S. at 678.
23
   Taha v. William Marsh Rice University, 2012 WL 1576099, at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
24
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

                                                                                             Page 4 of 8
        B. LEDL Claims – Prescription

        According to Louisiana Revised Statute 23:303, a cause of action pursuant to the

LEDL is subject to a prescriptive period of one year.25 “The “one-year period shall be

suspended during the pendency of any administrative review or investigation of the claim

conducted by the federal Equal Employment Opportunity Commission or the Louisiana

Commission on Human Rights.”26 However, “[n]o suspension authorized pursuant to this

Subsection of this one-year prescriptive period shall last longer than six months.”

Accordingly, THD argues that Plaintiff’s LEDL claim, which was brought 26 months

following termination, is outside the prescriptive period, even if Plaintiff’s prescriptive

period was suspended for six months.

        Plaintiff was allegedly terminated “on or about November 17, 2016.”27 Although not

alleged in her removed Petition, Plaintiff argues in her Opposition that she filed a claim

with the Equal Employment Opportunity Commission (“EEOC”) on May 22, 2017.28

Assuming arguendo that Plaintiff filed a claim with the EEOC on May 22, 2017, Plaintiff’s

LEDL claim is still prescribed. Because the LEDL has a six-month maximum period of

suspension, for discrimination claims to be timely, “the events at issue must not have

occurred prior to the maximum eighteen-month prescriptive period (consisting of the one-

year prescriptive period, plus the maximum six-month period).”29




25
   La. R.S. 23:303(D).
26
   Id.
27
   Rec. Doc. 1-1, ¶3.
28
   Rec. Doc. 5, p. 3.
29
   Minnis v. Bd. Of Sup’rs of Louisiana State Univ. & Agric. & Mech. College, 55 F. Supp. 3d 864, 874 (M.D.
La. 2014) (citing La. R.S. 23:303(D)); see also Lavigne v. Cajun Deep Foundations, LLC, 32 F. Supp. 3d
718, 726 (M.D. La. 2014); Langley v. Pinkerton’s Inc., 220 F. Supp. 2d 575, 581 (M.D. La. 2002).

                                                                                               Page 5 of 8
        Plaintiff’s claim began to prescribe, at the latest, on or around November 17, 2016,

the date of her termination. Assuming Plaintiff filed a claim with the EEOC, prescription

was suspended on May 22, 2017, or 186 days after her termination. According to the

LEDL, the longest prescription could be suspended is six months, or in this case, until

November 22, 2017. Plaintiff filed suit on January 18, 2019, 26 months after her

termination. The last day Plaintiff could have timely filed was May 20, 2018. Because

Plaintiff filed well after this date, Plaintiff’s LEDL claim has prescribed and is dismissed

with prejudice.

        C. Title VII – Prescription

        Prior to pursuing an employment discrimination claim under Title VII, a claimant

must first exhaust her administrative remedies.30 Administrative remedies are exhausted

by filing a charge of employment discrimination with the EEOC and then receiving a right

to sue letter.31 In Louisiana, a claimant has 300 days to file this charge with the EEOC

and must file her civil action within 90 days of receiving the right-to-sue letter from the

EEOC.32 If it is disputed or unknown when the plaintiff received her right-to-sue letter, it

is appropriate for the court to presume a date.33 In cases where the receipt date of the

right-to-sue letter is unknown, the Fifth Circuit has looked to other courts as guidance,

finding a range of three to seven days after the letter was mailed to be appropriate.34 The




30
   Lavigne, 32 F. Supp. 3d at 726 (citing Taylor v. Books A Million, 296 F.3d 376, 378-79 (5th Cir. 2002)).
31
   Id.
32
   Taylor v. Books A Million, Inc., 296 F.3d 376, 379 (5th Cir. 2002).
33
   Id. at 379-80.
34
   Id.; see also Morgan v. Potter, 489 F.3d 195, 196 (5th Cir. 2007).

                                                                                                Page 6 of 8
“requirement to file a lawsuit within the ninety-day limitation period is strictly construed,”

and a violation will result in dismissal.35

        In this case, Plaintiff attached her EEOC right-to-sue letter36 to her Opposition but

failed to allege when she received it. A district court may consider documents attached to

either a motion to dismiss or an opposition to that motion when the documents are

referred to in the pleadings and are central to a plaintiff’s claims.”37 Here, this EEOC right-

to-sue letter was not referred to in Plaintiff’s Complaint but even if the Court considers the

EEOC letter, Plaintiff’s claims are still prescribed. The letter states that it was mailed on

August 1, 2018.38 Assuming Plaintiff received her right-to-sue letter on August 8, 2018,39

she filed this civil action on January 18, 2019, or 163 days after receiving the right-to-sue

letter. Accordingly, because Plaintiff did not file her complaint until well beyond the ninety-

day period, her Title VII claims are prescribed and are hereby dismissed with prejudice.




35
   Id; See Ringgold v. Nat’l Maintenance Corp., 796 F.2d 769, 770 (5th Cir. 1986); Espinoza v. Missouri
Pacific R.R. Co., 754 F.2d 1247, 1251 (5th Cir. 1985).
36
   Rec. Doc. 5-1.
37
   Brand Coupon Network, LLC v. Catalina Marketing Group, 748 F.3d 631 (5th Cir. 2014) (citing Collins v.
Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir.2000) (internal quotations omitted)).
38
   Rec. Doc. 5-1, p. 1.
39
   Using the Fifth Circuit’s latest presumed date of receipt of seven days following the date that the right-
to-sue letter was mailed.

                                                                                                 Page 7 of 8
III.      CONCLUSION

          Accordingly, Defendant’s Rule 12(b)(6) Motion for Dismissal40 is GRANTED. The

Court finds that Plaintiff’s LEDL and Title VII claims are untimely and are hereby

dismissed with prejudice.

          Judgment shall be entered accordingly.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on September 4, 2019.




                                             S
                                          ____________________________________
                                          SHELLY D. DICK, CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




40
     Rec. Doc. 3.

                                                                              Page 8 of 8
